 


109 HR 271 IH: To convey certain submerged lands to the Government of the Virgin Islands, and for other purposes.
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 271 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Mrs. Christensen introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To convey certain submerged lands to the Government of the Virgin Islands, and for other purposes. 
 
 
1.Conveyance of submerged lands to the Government of the Virgin Islands 
(a)In generalSubject to valid existing rights, all of the right, title, and interest of the United States in and to submerged lands in the area between the island of Saint Croix and the islands of Saint Thomas and Saint John is conveyed to the Government of the Virgin Islands to be administered in trust for the benefit of the people thereof. 
(b)DefinitionsFor purposes of this section: 
(1)Area between the island of Saint Croix and the islands of Saint Thomas and Saint JohnThe term area between the island of Saint Croix and the islands of Saint Thomas and Saint John means the area that is— 
(A)outside of the area conveyed to the Virgin Islands by section 1 of Public Law 93–435 (48 U.S.C. 1705); 
(B)north of Saint Croix; 
(C)south of Saint Thomas and Saint John; 
(D)east of the line running from the westernmost point on the coastline of Saint Croix at mean high tide to the westernmost point on the coastline of Saint Thomas at mean high tide; and 
(E)west of the line running from the easternmost point on the coastline of Saint Croix at mean high tide to the easternmost point on the coastline of Saint John at mean high tide. 
(2)Saint Croix, Saint Thomas, Saint JohnThe terms Saint Croix, Saint Thomas, and Saint John mean the islands of Saint Croix, Saint Thomas, and Saint John, respectively, in the United States Virgin Islands. 
2.Establishment of territorial waters of the Virgin watersFor purposes of the laws of the United States, and except as otherwise provided by international law or any international agreement in force for the United States, the territorial waters of the United States Virgin Islands shall consist of all waters in the belt of the seas measured from the line of ordinary low water along that portion of the coast which is in direct contact with the open sea and the line marking the seaward limit of inland waters, and extending seaward a distance of 9 miles.  
 
